Hawkins, Justice.
A proceeding instituted under Code § 74-401 et seq., is purely statutory, and does not fall within the *723classification of any cases of which the Supreme Court has jurisdiction. The instant case being on exception to a judgment rendered in such a proceeding, the Court of Appeals, and not the Supreme Court, has jurisdiction thereof.” Criswell v. Jones, 187 Ga. 55 (199 S. E. 804). See also Respess v. Lites, 206 Ga. 8 (55 S. E. 2d 602); Herrin v. Graham, 209 Ga. 281 (71 S. E. 2d 550).
Argued February 9, 1959
Decided February 9, 1959.
Sheats, Parker & Webb, Scott Walters, for plaintiffs in error.
Wellborn R. Ellis, Eugene S. Taylor, contra.

Transferred to the Court of Appeals.


All the Justices concur.